OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 20, 1954.
On May 24, 1982 the respondent was found guilty in the Supreme Court, Suffolk County, of two class D felonies, to wit, grand larceny in the second degree (Penal Law, § 155.35), and criminal possession of a forged instrument in the second degree (Penal Law, § 170.25). On July 27, 1982 he was sentenced on each count to a term of probation of five years and a term of imprisonment of 60 days in the Suffolk County Jail, with said term of imprisonment to be a condition of and run concurrently with the period of probation.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law upon his conviction.
*422Accordingly, petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
In light of the above determination, on the court’s own motion, the orders and decisions dated October 3,1979 and March 30, 1981, respectively, are recalled and vacated.
Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.